No. 99-30723
                                  -1-

                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-30723
                           Summary Calendar


ROYAL SANDERS,

                                            Petitioner-Appellant,

versus

STATE OF LOUISIANA,

                                            Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 98-CV-2836-K
                       --------------------

                           January 21, 2000

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Royal Sanders, Louisiana prisoner # 107157, appeals the

district court’s denial of his § 2254 application for a writ of

habeas corpus as barred by the one-year statute of limitations

set forth in 28 U.S.C. § 2244(d)(1), as amended by the

Antiterrorism and Effective Death Penalty Act of 1996.     He

contends that the limitations period should have been equitably

tolled because he did not receive notice that the Louisiana

Fourth Circuit Court of Appeal had denied his application for a

supervisory writ.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-30723
                                 -2-

     Sanders did not file timely objections to the magistrate

judge’s report, which recommended that his § 2254 application be

dismissed as time-barred.   Accordingly, this court will review

the district court’s decision for plain error only.   Douglass v.

United Services Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996)

(en banc).   Sanders’s equitable tolling argument requires the

resolution of factual issues not addressed by the district court.

For a fact issue to be properly asserted as plain error on

appeal, it must be one arising outside of the district court’s

power to resolve.   See United States v. Alvarado-Saldivar, 62
F.3d 697, 700 (5th Cir. 1995).   Sanders’s equitable tolling

argument could have been decided by the district court.   Sanders

has not shown the district court committed error, plain or

otherwise, in dismissing his § 2254 application as time-barred.

     AFFIRMED.